DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the amendments filed on 09/20/2022.
Claims 48-69 are pending.

Response to Amendment

Applicant has amended independent claims 48, 57, 69 and dependent claims 49-56, 58-66 to include new/old limitations in a form not previously presented necessitating new search and considerations. Claims 1-47 have been cancelled previously.


Claim Objections

Claim 48 is objected to because of the following informalities:  
-- (c)) -- should be -- (c) -- in claim 48 line 20.  
-- customised -- should be -- customized -- in claim 48 line 16.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 48-69 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 69-70, 72-75, 77-79, 81-84, 86-88 of co-pending Application No. 15/024,159 (hereafter '159) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application ‘159 substantially recites each and every elements of instant invention and more.


Instant Invention
Co-pending Application (‘159)
57. A computer system for providing virtual computers, the computer system comprising: 

78. A computer system for providing virtual 
computers to users, the computer system 
comprising: one or more computer 
processors coupled to a memory storage 
device; 

(a) a pool storage for storing a pool of suspended unused virtual computers based on at least one virtual computer template that has been updated at least once so that when each suspended unused virtual computer is resumed; 

a pool facility for storing a pool of suspended virtual computers maintained as a cache for load storm logon requests; 

(b) a provision manager for ensuring that a series of system logon requests by each user results in the user being provided with a series of previously unused virtual computers that reflect applied updates; the provision manager including an 

a provision manager for ensuring that a series of system logon requests by each user results in the user being provided with a series of virtual computers; 

(c) update facility, 

the provision manager including an update facility, a resume facility and a customization facility; 

(d) a resume facility and 

the update facility for applying updates to the at least one virtual computer template the at least one virtual computer template being used to create each suspended virtual computer; 

(e) a customization facility; 

the resume facility for resuming suspended virtual computers from the pool of suspended virtual computers provided by the pool facility; 

the update facility for applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates; 

the customization facility for customizing each virtual computer for the particular user after the virtual computer is resumed from the pool of suspended virtual computers, 

the resume facility for resuming suspended unused virtual computers from the pool of suspended virtual computers provided by the pool facility in a manner that is non-repeatable in respect of each resumed virtual computer; 

the customization including providing the resumed virtual computer with a user data layer,
the customization facility for customizing each previously unused virtual computer for the particular user after the previously unused virtual computer is resumed from the pool of suspended unused virtual computers, the customization including providing the resumed previously unused virtual computer with a user data layer.

wherein the provision manger includes a termination facility for terminating virtual computers based on system logoff requests, or when user activity does not meet a user activity threshold,

wherein terminated virtual computers are not suspended nor returned to the pool of suspended virtual computers so that the terminated virtual computers not able to be used again in the provision of virtual computers to the users; 


wherein the provision manager is configured to replace the deleted or otherwise removed suspended virtual computers in the pool of suspended virtual computers with newly provided suspended virtual computers based on the updated at least one virtual computer template which reflects the applied updates when the updates become available to be applied to the at least one virtual computer template.




As illustrated in above table, claim 57 of instant application is substantially recited in the claim 78 of co-pending application ‘159. All non-matching elements of the claim limitations are redacted.
Claim 57 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 78 of co-pending Application No. ‘159 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every claim elements of claim 57 of the instant invention are recited in the claim 78 of co-pending application ‘159.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word "means" (or “step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word "means" (or “step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112 (f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112 sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material, or acts within the claim itself to entirely perform the recited function.

Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112 (f) except as otherwise indicated in an office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an office action.


Claims 57-58, 65-66 are presumed to invoke 35 U.S.C. 112(f) because these claims use the “means for” language (e.g. update facility for applying updates, customization facility for customizing, resume facility for resuming  in claim 57; termination facility for in claim 58; creation facility for in claims 65-66) in the claims without specifically reciting the sufficient structure in the claim.
Since the claim limitations invoke 35 USC 112(f), claims 57-58, 65-66 are interpreted to cover the corresponding structure described in the specification that achieve the claimed function, and equivalent thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 57-66, 68 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The following claim language is not clearly understood:

Claim 57 lines 4-5 recites “so that when each suspended unused virtual computer is resumed”. It is unclear what is being referred by the so that…computer is resumed i.e. if the resumed computer is unused and updated or computer is resumed only if the suspended virtual computer has never been used.
Dependent claims 58-66 and 68 are also rejected due to their dependency on the rejected independent claims 57.

Response to Arguments
The previous objections regarding new matters have been withdrawn.
The previous claim objections have been withdrawn. 
The previous objections to specification have been withdrawn.
The previous double patenting rejections have been maintained. 
The previous objections under 35 USC 112(f) have been maintained.
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections are made in reference to the amended claims.

Allowable Subject Matter

Claims 48, 57 and 69 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SURI; Salil et al. (US 20110099267 A1) Resource Optimization and Monitoring in Virtualized Infrastructure.
 Chawla; Puneet et al. (US 8141075 B1) Rule engine for virtualized desktop allocation system.
Parashar; Dhiraj et al. (US 10146591 B2) Systems and methods for provisioning in a virtual desktop infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195